DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 Response to Amendment and Status of Claims
Applicant's amendment, filed 12/18/2020, has been entered. No claims are amended, claims 12 and 25 are cancelled, and no claims are added. Accordingly, claims 1, 4, 5, 7, 11, 22-24, and 26-28 are pending and considered in this Office Action.
Applicant’s amendment to the specification, filed 12/18/2020, is accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4, 5, 7, 11, 22-24, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stavish et al. (U.S. 4,388,270) as evidenced by Subramanian “Strength of Materials (2nd Edition) NPL.
Regarding claim 1, Stavish teaches a Cu-15Ni-8Sn alloy having a .05% offset yield strength of 186,200 psi (equal to 186.2 ksi) and an ultimate tensile strength of 209,700 psi (equal to 209.7 ksi) (Table 1; Col. 8 line 2 and Col. 8 line 44 “Non-Re Bearing”) (annotated screenshot below; to be clear, the annotations applied to the image are boxes/rectangles around the relevant findings of fact)

    PNG
    media_image1.png
    753
    365
    media_image1.png
    Greyscale


Stavish does not disclose a 0.2% offset yield strength or the Young’s modulus value(s) for the alloy. 
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	In the instant case, it is anticipated that the Cu-15Ni-8Sn alloy of Stavish would possess a 0.2% offset yield strength of at least 180 ksi and a Young’s modulus of at least 16 million psi to 17 million psi absent evidence to the contrary.
	In the interest of the clarity of the record, yield stress is obtained by the offset method for materials which do not show a clear yield point (see attached Subramanian NPL at section 3.14). A 0.2% offset method is depicted in Fig. 3.71 of Subramanian. A 0.05% offset method (as in Stavish) differs from a 0.2% offset method only due to the artisan’s selection of a particular strain value of 0.05% instead of 0.2%. Stavish did not provide the stress-strain diagram for the Cu-15Ni-8Sn alloy. As such, Examiner cannot compare the 0.05% and 0.2% points on the curve of such a diagram. However, in view of the identical composition of Stavish’s alloy to that currently claimed as well as the substantially similar method of producing the alloy, it is anticipated that Stavish’s alloy is the same. To be clear, Stavish’s alloy is presumed to have an identical stress-strain curve and the selection of a 0.2% offset for Stavish’s alloy is anticipated such that the YS is ‘at least 180 ksi’ in view that the 0.05% offset is greater than 180 ksi.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	In the instant case, Stavish’s alloy is cold-worked at about 94% and is subject to multiple heat treatments, one of which is conducted at 350°C (equal to 662°F) for ¼ hour (15 minutes) (Table 1 and Col. 7 lines 31-33) which is not the same as Applicant’s claimed processing steps but are substantially similar.
Therefore, in view of the identical chemical composition of the alloy in combination with the substantially similar processing condition and substantially similar resultant properties (i.e. YS and UTS), it is anticipated that the Stavish alloy would possess a 0.2% offset yield strength of at least 180 ksi as well as a Young’s modulus of about 16 million psi to 17 million psi absent evidence to the contrary.
	Therefore, Stavish anticipates all the structural features of the alloy as claimed. 
	Regarding claim 4, Stavish anticipates the alloy as applied to claim 1. It is noted that the limitations of claim 4 are product by process limitations (MPEP 2113). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 5, Stavish anticipates the alloy as applied to claim 1 above and further teaches that the alloy possesses a 0.05% yield strength of 186,200 psi (equal to 186.2 ksi) (Col. 8 line 44).
As explained in the rejection of claim 1 above, Stavish’s alloy is presumed to have an identical stress-strain curve and the selection of a 0.2% offset for Stavish’s alloy is anticipated such that the 0.02% YS would be ‘at least 180 ksi’ in view that the 0.05% offset is greater than 180 ksi and in view of the substantial similarity of the composition and method of making.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 7, Stavish anticipates the alloy as applied to claim 1 above and further teaches that the alloy possesses a % elongation of 2.0 (Col. 8 line 44) which lies within the claimed range of at least 1% such that Stavish anticipates the claim.
Regarding claim 11, Stavish anticipates the alloy as applied to claim 1. It is noted that the limitations of claim 11 are product by process limitations (MPEP 2113). "[E]ven though In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In the instant case, the rate at which the alloy is advanced in strip form through the furnace in a heat treating step as well as the temperature of the heat treating step is not sufficient to distinguish the claimed invention from the alloy of Stavish because the rate of advance through the furnace as well as the heat treating temperature would not be expected by the person of ordinary skill in the art to impart a different structural feature beyond that already claimed. 
Additionally, it is noted that Stavish’s alloy is cold-worked at about 94% and is subject to multiple heat treatments, one of which is conducted at 350°C (equal to 662°F) for ¼ hour (15 minutes). However, even though Stavish produces the alloy in a similar but not the same manner as Applicants have claimed, the alloy product of Stavish still possesses the same properties as claimed with the exception of the Young’s modulus which Stavish is silent towards. However, in view of the identical chemical composition of the alloy in combination with the substantially similar processing conditions, it is anticipated that the Stavish alloy would possess the same properties as claimed absent evidence to the contrary.
To be clear, Stavish teaches a Cu-15Ni-8Sn alloy having a yield strength of 186,200 psi (equal to 186.2 ksi) and an ultimate tensile strength of 209,700 psi (equal to 209.7 ksi) (Col. 8 line 2 and Col. 8 line 44 “Non-Re Bearing”).
Regarding claim 22, Stavish teaches a Cu-15Ni-8Sn alloy having a .05% offset yield strength of 186,200 psi (equal to 186.2 ksi) and an ultimate tensile strength of 209,700 psi (equal to 209.7 ksi) (Table 1; Col. 8 line 2 and Col. 8 line 44 “Non-Re Bearing”) (annotated 

    PNG
    media_image1.png
    753
    365
    media_image1.png
    Greyscale

Stavish further teaches that the Cu-15Ni-8Sn alloy is cast, heat treated, quenched, cold-rolled, heat-treated, and then quenched (Col. 7 lines 12-18; cold-rolling meeting the language of the preamble requiring the alloy to be wrought).
Stavish does not disclose a 0.2% offset yield strength or the Young’s modulus value(s) for the alloy. 
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	In the instant case, it is anticipated that the Cu-15Ni-8Sn alloy of Stavish would possess a 0.2% offset yield strength of at least 180 ksi and a Young’s modulus of at least 16 million psi to 17 million psi absent evidence to the contrary.
	In the interest of the clarity of the record, yield stress is obtained by the offset method for materials which do not show a clear yield point (see attached Subramanian NPL at section 3.14). A 0.2% offset method is depicted in Fig. 3.71 of Subramanian. A 0.05% offset method (as in Stavish) differs from a 0.2% offset method only due to the artisan’s selection of a particular strain value of 0.05% instead of 0.2%. Stavish did not provide the stress-strain diagram for the Cu-15Ni-8Sn alloy. As such, Examiner cannot compare the 0.05% and 0.2% points on the curve of such a diagram. However, in view of the identical composition of Stavish’s alloy to that currently claimed as well as the substantially similar method of producing the alloy, it is anticipated that Stavish’s alloy is the same. To be clear, Stavish’s alloy is presumed to have an identical stress-strain curve and the selection of a 0.2% offset for Stavish’s alloy is anticipated such that the YS is ‘at least 180 ksi’ in view that the 0.05% offset is greater than 180 ksi.
Regarding claim 23, Stavish anticipates the alloy as applied to claim 22 above and further teaches that the alloy possesses a 0.05% yield strength of 186,200 psi (equal to 186.2 ksi) (Col. 8 line 44).
As explained in the rejection of claim 22 above, Stavish’s alloy is presumed to have an identical stress-strain curve and the selection of a 0.2% offset for Stavish’s alloy is anticipated 
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 24, Stavish anticipates the alloy as applied to claim 22 above and further teaches that the alloy possesses a % elongation of 2.0 (Col. 8 line 44) which lies within the claimed range of at least 1% such that Stavish anticipates the claim.
Regarding claims 26-28, Stavish anticipates the alloy as applied to claim 22. It is noted that the limitations of claims 26-28 are product by process limitations (MPEP 2113). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In the instant case, the %CW, the rate at which the alloy is advanced in strip form through the furnace in a heat treating step, as well as the temperature and duration of the heat treating step is not sufficient to distinguish the claimed invention from the alloy of Stavish because the %CW, the rate of advance through the furnace, as well as the heat treating temperature and duration would not be expected by the person of ordinary skill in the art to impart a different structural feature beyond that already claimed. 

To be clear, Stavish teaches a Cu-15Ni-8Sn alloy having a yield strength of 186,200 psi (equal to 186.2 ksi) and an ultimate tensile strength of 209,700 psi (equal to 209.7 ksi) (Col. 8 line 2 and Col. 8 line 44 “Non-Re Bearing”).
Claims 1, 4, 5, 7, 11, 22-24, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohong et al. “Study on Cu-15Ni-8Sn and Cu-15Ni-8Sn-0.2Nb Spinodal Decomposable Elastic Alloys” (Cited in IDS of 04/12/2021; relying upon machine translation provided in IDS).
Regarding claim 1, Bohong et al. (hereinafter “Bohong”) teaches a Cu-15Ni-8Sn alloy with a σ0.2 yield strength (appreciated by persons of ordinary skill as a yield strength with a 0.2 offset) of 1310 MPa (equivalent to 189.9 ksi) and a tensile strength of 1370 MPa (equivalent to 198 ksi) (Abstract as well as Page 3. III. 2)).
Bohong does not appear to describe the Young’s modulus of the alloy; however, it is anticipated that Bohong’s alloy would possess a Young’s modulus of at least 16 million psi to 17 million psi absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and that ‘when In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regard to the claim language regarding how the alloy is produced (lines 5-9 of the claim), it is respectfully noted that these are product by process limitations (MPEP 2113). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 4 and 11, Bohong teaches the alloy as applied to claim 1 above. With regard to the claim language regarding how the alloy is produced (lines 5-9 of the claim), it is respectfully noted that these are product by process limitations (MPEP 2113). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The structure imparted by these processing conditions are those already required by claim 1.
Regarding claim 5, Bohong teaches the alloy as applied to claim 1 above and Bohong teaches that the 0.2 yield stress (i.e. σ0.2) is 1310 MPa (equivalent to 189.9 ksi) (Abstract and Page 3. III. 2). In the interest of the clarity of the record, the abstract additionally described as value of 1300 MPa which is 188.5 ksi.
Regarding claim 7, Bohong teaches the alloy as applied to claim 1 above but is silent to the % elongation at break of at least 1%; however, it is anticipated that Bohong’s alloy would possess a % elongation at break of at least 1% absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 22, Bohong teaches a Cu-15Ni-8Sn alloy with a σ0.2 yield strength (appreciated by persons of ordinary skill as a yield strength with a 0.2 offset) of 1310 MPa (equivalent to 189.9 ksi) and a tensile strength of 1370 MPa (equivalent to 198 ksi) (Abstract as well as Page 3. III. 2)).
Bohong does not appear to describe the Young’s modulus of the alloy; however, it is anticipated that Bohong’s alloy would possess a Young’s modulus of at least 16 million psi to 17 million psi absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 23, Bohong teaches the alloy as applied to claim 22 above and Bohong teaches that the 0.2 yield stress (i.e. σ0.2) is 1310 MPa (equivalent to 189.9 ksi) 
Regarding claim 24, Bohong teaches the alloy as applied to claim 22 above but is silent to the % elongation at break of at least 1%; however, it is anticipated that Bohong’s alloy would possess a % elongation at break of at least 1% absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 26-28, Bohong teaches the alloy as applied to claim 22 above. With regard to the claim language regarding how the alloy is produced (lines 5-9 of the claim), it is respectfully noted that these are product by process limitations (MPEP 2113). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The structure imparted by these processing conditions are those already required by claim 22.
Response to Arguments
Applicant's arguments, filed 12/18/2020, have been fully considered but they are not persuasive.
With regard to Applicant’s argument that the alloy of Stavish is a different material that cannot tolerate the deformation specified in the instant claims (Page 2 1st Paragraph of the Remarks), this argument is respectfully not found persuasive. There is no evidence provided to establish such an assertion. While Examiner appreciates Applicant’s submission of the DeGarmo NPL, the quality of the image renders the NPL illegible. Examiner has provided the NPL of Subramanian to explain the offset method. It appears from the DeGarmo NPL that the Figure at the bottom of Page 6 is concurrent with the explanation provided by Subramanian. However, Stavish does not provide the stress-strain diagram and so Examiner cannot compare the 0.05% strain value with the 0.2% strain value of Stavish’s alloy. However, in view of the identical chemical composition and substantially similar processing conditions, it is reasonable to anticipate that the 0.2% offset YS value would be at least 180ksi in view that Stavish teaches that the 0.05% offset YS value of Stavish is 186.2 ksi. 
Notably, the person of ordinary skill in the art would not expect the 0.2 offset value to be lower than the 0.05 offset value because the stress-strain diagrams are generally curved and do not have a clear yield point. Please see Subramanian document at page 5 Section 3.13.2 which generally shows the types of curves for various materials. Again, Stavish did not disclose the stress-strain diagram and there is no evidence to establish that Stavish’s identically compositioned alloy would fail before reaching a 0.2% stress. However, in view of the identical chemical composition and substantially similar processing conditions, it is anticipated that Stavish’s alloy would possess a 0.2% YS of at least 180 ksi and a Young’s modulus of at least 16 million psi to 17 million psi.
The Office does not have the means to test the compositions of the prior art (In re Brown, MPEP 2113.III.). Additionally, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). It has been held that the arguments of counsel cannot take the place of In re Schulze, 346 F.2d 600, 602, 145, USPQ 716, 718 (CCPA 1965). As such, the burden is shifted to Applicant to demonstrate that the alloy of Stavish does not have a 0.2% YS of at least 180 ksi. In the interest of the clarity of the record, Stavish discloses a 0.05% offset YS value of at least 180 ksi (see 186,200 psi in Table 1 at Col. 8 line 43-44).
In response to Applicant’s arguments regarding the processing conditions, the claims utilize product by process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Applicant has not demonstrated that the Stavish alloy does not possess the claimed structural features.
Conclusion
The following references were previously made of record but are provided here again in the interest of the clarity of the record. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kar (U.S. 4,641,976 directed to copper-based spinodal alloy bearings wherein the Cu-Ni-Sn alloy is wrought and possesses superior elongation properties as well as greater ductility and toughness wherein the tensile strength can go as high as 200,000 psi) and Cribb et al (U.S. 10,190,201; currently available as prior art under 102(a)(2) and directed to a method of producing a copper-nickel-tin alloy).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738